This is an action to recover damages to the plaintiff's person and property resulting from a collision of automobiles alleged to have been caused by the negligence of the defendant. The verdict was favorable to the plaintiff, and from the judgment rendered the defendant appealed on exceptions appearing in the record.
There was evidence tending to show that the defendant owned the car, and that he and his driver operated it recklessly and wilfully while they were under the influence of intoxicating liquor.
All matters involved in the exceptions have heretofore been resolved against the defendant's contentions. Of course an execution against the person would not be allowed upon a mere finding of negligence, but as is said in Oakley v. Lasater, 172 N.C. 96, only when the injury has been inflicted intentionally or maliciously — i. e., when there is an element of fraud, or violence, or wantonness and wilfulness, or criminality. C. S., 768; Coble v. Medley, 186 N.C. 479; Foster v. Hyman,197 N.C. 189. In the last case after a definition of wilfulness and wantonness this language appears: "A breach of duty may be wanton and wilful while the act is yet negligent; the idea of negligence is eliminated only when the injury or damage is intentional. Ballew v. R. R.,186 N.C. 704, 706. In Foot v. R. R., 142 N.C. 52, in which the jury found in response to separate issues that the plaintiff had been injured by the wanton and wilful negligence of the defendant, distinction was noted between the wilfulness which is referred to a breach of duty and *Page 485 
wilfulness which is referred to the injury; in the former there is wilful negligence and in the latter intentional injury. But as stated in Ballew v.R. R., supra, the intent to inflict the injury may be constructive as well as actual. It is constructive where the wrongdoer's conduct is so reckless or so manifestly indifferent to the consequences, where the safety of life or limb is involved, as to justify a finding of wilfulness and wantonness equivalent in spirit to actual intent."
The application of these principles by appropriate instructions was ample justification for the answer to the third issue relating to the defendant's condition and his reckless and wanton conduct. S. v. Trott,190 N.C. 674.
The other exceptions disclose no reversible error.
No error.